Order entered November 1, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas

                                       No. 05-13-00685-CV


     ASSOCIATED AIR CENTER LP F/K/A A LANDMARK AVIATION CO.,
ASSOCIATED AIR CENTER INTERNATIONAL, INC.; DAE AVIATION HOLDINGS,
             INC. D/B/A DUBAI AEROSPACE, APPELLANTS

                                                V.

       TARY NETWORK, LTD.; CITADELLA INTERNATIONAL GROUP, LTD.,
                              APPELLEES


                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 10-01620

                                            ORDER
       The reporter’s record is overdue in this appeal. By postcard dated May 28, 2013, we

directed court reporter Sheretta L. Martin to file, within thirty days, the reporter’s record. To

date, the record has not been filed.

       Accordingly, we ORDER court reporter Sheretta L. Martin to file, within TWENTY

DAYS of the date of this order, the reporter’s record.
       We DIRECT the Clerk of the Court to send a copy of this Order by electronic

transmission to the Honorable Phyllis Lister Brown, Presiding Judge of the 162nd Judicial

District Court, and court reporter Sheretta L. Martin.



                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE